11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Charles E. Schroeder and                      * From the 104th District Court
Erin K. Schroeder,                              of Taylor County,
                                                Trial Court No. 24,167-B.

Vs. No. 11-15-00230-CV                        * May 27, 2016

Brad Taylor d/b/a Taylor Landscape,           * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered the parties’ agreed motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by reason
of this appeal are taxed against the party incurring same.